 

Case 4:21-cv-00595-O Document 43 Filed 06/21/21 Page 1 af Bok PHAR EI orn “a8

 

— fo 4

i a 2 2021. |

UNITED STATES DISTRICT COURT | bw. os A
CL SS! REG oT COURT

FOR THE NORTHERN DISTRICT OF TEXAS B¥=~~—~

   

 

 

 

FORT WORTH DIVISION

SID MILLER ON BEHALF OF HIMSELF
AND OTHERS SIMILARLY SITUATED
Plaintiffs CASE NO. 4;21CV-00595

TOM VILSACK IN HIS OFFICIAL CAPACITY AS
SECRETARY OF AGRICULTURE

Defendant

MOTION TO INTERVENE

LEE PERRY: FILES THIS MOTION TO INTERVENE: as a third person not originally a
party to this suit, but claiming an interest in the subject matter, comes into this
case in order to protect his right or interpose his claim. The grounds on which are
Fed. R. Civil P. 24; 28 U.S.C. 2403. Intervention exists as a matter under (Rule
24A{a).

i. Lee Perry agree with Plaintiits that the U.S. Constitution apnors classitications
based on race......because every time the government places citizens on racial
registers and makes race relevant to the provisions of burdens or benefits, it
demeans us all. Grutter v. Bollinger, 539 U.S, 306, 353 (2003).

1
Case 4:21-cv-00595-O Document 43 Filed 06/21/21 Page 2of6 PagelD 1241

2. In March 2021 the United States stayed with the principle of equality and made
tne correct decision to pay damages iviyers v. stevenson, 43 Cai, Kptr.

AIN 433.733 CAI 104. lordanyv Rern 1583 W Va 28 2105 F.9d 618 631 for
Discrimination Baker v. California Land Title Co. D.C. Cal. 349 F. Supp. 235, 238,
239 which is illegal against Black Farmers that lost over 14 million acres of land
and mineral rights to most of the complainants in this case.

3. When White Farmers were the recipients and benefited from the
discrimination against Black Farmers there were not any complaints.

4. Lee Perry Federal lawsuit No. 20-20277 currently in the 5" Circuit Court of
Appeals for Discrimination and Violation of Civil Rights takes issue that all White
Farmers that were a part of the Bankhead-Jones Farm Tenant Act, as amended by
the Farmers Home Administration Act of 1946 and supplements thereto (50 Stat.
522; 60 Stat. 1062; 62 Stat. 534) 7 U.S.C.A., Sections 1000-1032, and in
accordance with delegation of authority published in the Federal Register for
December 31, 1948 (13 F. R. 9377}, the contents of which publication are to be
judicially noticed pursuant to 44 U.S.C., Section 307; conspiracy that whereas our
own federal agency U.S.D.A. with participation from other state agencies sold
Black Farmers damaged land to develop and make it productive. After full
payment and release of lien allowed White Farmers to state that the land
belonged to them with the U.S.D.A. only saying we do not get involved in private
matters. Most so-called Black sharecropper, or tenant farmers purchased their
land and had it stolen by White Farmers with direct participation from the
U.S.D.A.

5. Millions of acres were stolen and are currently still being held by the same
White Farmers that participated. It is like a tale of 2 cities. When you are the
monetary recipient from discrimination. It is also ok, but when it is reversed you
cry illegal. This is not the case. The 5 billion is just a small part of actual damages
in tne form Of igan money.

Any monies awarded to Black Farmers are for damages for land and mineral

rights knowingly and intentionally taken illegally.

6. Lee Perry has worked as a Joint Venture Auditor for 48 years and owns mineral
rights and land rights that are a part of the 14 million taken illegally. No other race
in America has lost over 14 million acres of land and mineral rights that were
Case 4:21-cv-00595-O Document 43 Filed 06/21/21 Page 3of6 PagelD 1242

originally purcnased from our own Federal Agency the U.S.D.A.

7. The Attorney General of the United States is the legal representative of the
U.S.D.A. and has a duty to investigate the claim made against the subject federal
agency. He also has a legal duty to investigate a U.S. Citizen federal question of:
Did the U.S.D.A. discriminate against Lee Perry in the taking of his property in
violation of the 14” Amendment, and 1871 civil rights. The Attorney General
office had every opportunity to tell the U.S.D.A. to say no that they did not
discriminate against Black Farmers. Facts and evidence say they did discriminate
against Black Farmers.

RELIEF REQUESTED
INTERVENTOR respectfully request that this Court:

A. Deny Plaintiffs in this case a temporary or a preliminary injunction because the
monies that they refer to are not monies for the general public of any race. The
money is for damages for illegal discrimination by a federal Agency to be paid
specifically to the group that was discriminated against in the form of loans.

B. Do not enter a declaratory judgement that racial classification was
unconstitutional. The only part of the whole issue that has to do with race is the
discrimination of Black Farmers by government agencies. White Farmers are.
already the beneficiaries and continue to benefit from current monies made from
farm operations and especiaily revenues from oil and gas operation on the stolen
land.

C. Do not award Plaintiffs anything.

1D, Dismiss this frivolous case hecause it has no hasis
Case 4:21-cv-00595-O Document 43 Filed 06/21/21 Page 4of6 PagelD 1243

Respectiully submitted

   
 

Lee Perry Attorney Prd-Sé

P.O, Box 524203
Houston, Texas 77052
(713) 876-4571

CERTIFICATE OF SERVICE

INTERVENOR LEE PERRY Hereby Certify that on the 18" day of June 2021, a true
and correct copy of the foregoing document was served by e-mail and certified
return receipt to counsel of record in accordance with Federal Rules of Civil
Procedure.

Jonathan F. Mitchell Law PLLC

111 Congre

oF
Vat

ss Avenue Suite 400
Austin, Texas 78701
(512) 686-3940
 

 

Case 4:21-cv-00595-0 _ Docur

‘Align top of FedEx Express® shipping label here.

PRESIN IO:SGRA 719) aye-459y SHIP PATE: Lauuney
LEE PERRY sree
15990 BAMHEL N HOU RO APT 4pp :
HOUSTON, Tx p7og4 GILL CREDIT caRD
UNITED STATES US R

™ CLERK OF COURT

z
801 W 40TH ST STE 310 |
i

FORT WORTH Tx 76102
fo 870~ 4571 REF
A AR REC tf
Hl y Hy H i

  
 

 

FedEx

t f Exprase
wit Oe Bs
A E

MON — 27 JUN 4:30? ty
2605 5879 6030 STANDARD OVERNIGHT s

XH GLEA nw DEW

A

og y
9 ey

6a,

 

 

 

 

Az aznF Lay

 

 

  

 
 
  
 

Gase 4:21-cv-00595-0.

cireeng ayers coe ane ee OE

 

 

   
 

po OG

  

 

 

 

This envelope is only for FedEx Express® shipraents,

You can help us get your package safely to its destination by
packing your items securely, Need help? Go to fecdex.com for
packing tips.

Check your FedEx Express shipping document, the current
FedEx Service Guide or the conditions of carriage for complete
terms, conditions and limits of liability.

© 2020 Fedix 155475/155476 REV 11/20
af
% 2
@

Please recycle. See how we're connecting the world in
responsible and resourceful ways at sustainability. fedex.com.

 

  

 

Tab Sof cH BERK tis pbeKaR OF © P agelD

 
 

 

 

« Insertshipping
document here.

 

 
